              Case 1:18-cv-02226-ABJ Document 5-3 Filed 10/03/18 Page 1 of 7



                               IN THE UNITED STATES DISTRICT COURT
                                   FOR THE DISTRICT OF COLUMBIA




JEFF MERKLEY,

                  Plaintiff,
                                                        No. 17-cv-255 (TSC)
                  v.
                                                        Electronically Filed
DONALD J. TRUMP et al.,
                                                        Hon. Amy Berman Jackson
                  Defendants.




                                        PROPOSED ORDER

         The Court has reviewed Plaintiff’s Motion for Temporary Restraining Order and all

papers submitted in support of or in opposition to the motion and conducted such proceedings as

appropriate given the time constraints in this matter. Based upon this review, the Court finds that

the plaintiff has satisfied the standards for issuance of the temporary restraining order set out

below.

         The Court makes the following findings of fact and conclusions of law based on the

current record:

         1.       This action was filed on September 26, 2018 by Plaintiff, Senator Jeff Merkley

of Oregon. The Defendants are President Donald Trump, Leader Mitch McConnell and

Chairman Charles Grassley, private lawyer William Burck, the Secretary and Sergeant of

Arms of the Senate, and the National Archives.

         2.       On October 2, 2018, Plaintiff filed a motion for a temporary restraining order

against Defendants and sought associated declaratory relief.
             Case 1:18-cv-02226-ABJ Document 5-3 Filed 10/03/18 Page 2 of 7



        3.       To obtain a temporary restraining order, a party must show that (1) it is likely

to succeed on the merits; (2) it is likely to suffer irreparable harm in the absence of preliminary

relief; (3) the balance of equities tips in its favor; and (4) the injunction is in the public interest.

As described below, Plaintiff has shown each of these four elements.

        Likelihood of Success on the Merits

        4.       Article II, Section 2 of the United States Constitution states that the President

“shall nominate, and by the Advice and consent of the Senate, shall appoint… Judges of the

[S]upreme Court.” The common current phrase for advice and consent is “with the deliberation

and approval of the Senate.”

        5.       The Senate’s paramount constitutional duty in the course of providing advice and

consent is to satisfy itself that the nominee is fully qualified by virtue of education, experience,

integrity and character to receive a lifetime appointment based upon the review of a complete

record. See Charles Mathias, Jr. Advice and Consent: The Role of the United States Senate in

the Judicial Selection Process, 54 U. Chi. L. Rev. 200, 206-07 (1987).

        6.       Plaintiff has alleged in the Complaint three acts of deliberate and substantial

interference by the executive branch into the U.S. Senate’s advice and consent constitutional

duties with respect to the current nomination for the vacancy on the United States Supreme

Court. Plaintiff seeks relief through a temporary restraining order as to two of them.

        7.       Through a declaration, copies of documents, and news media reporting, Plaintiff

has presented evidence that the executive branch outsourced the professional, neutral process of

collecting and producing documents for a Supreme Court nominee from the National Archives to

a private attorney, William Burck. Mr. Burck’s role is not only unprecedented, but rife with

conflicts of interests. Mr. Burck informed the Chairman of the U.S. Senate Judiciary Committee



                                                    2
            Case 1:18-cv-02226-ABJ Document 5-3 Filed 10/03/18 Page 3 of 7



Charles Grassley and his committee members that the White House and the Department of

Justice had decided to withhold, based on executive privilege, over 100,000 pages responsive to

the Committee’s requests for certain documents from the period when the nominee served as an

associate counsel and senior associate counsel under former President George W. Bush.

Defendant Burck and/or other officials acting at the request of President Trump failed to produce

a privilege log or similar document that would permit evaluation of the legitimacy of the

withholding of the documents on the basis of the sweeping and broad invocation of executive

privilege. Defendant Trump also failed to indicate the basis for failing to disclose documents

concerning the nominee’s tenure as Staff Secretary under former President George W. Bush.

       8.       It is unprecedented for the executive branch to invoke executive privilege as a

basis for withholding a large percentage of documents sought by the Senate Judiciary Committee

in the course of exercising its advice and consent duties. And the involvement of Defendant

Burck, a private attorney, in the process exacerbates the suspect nature of the process used to

determine which documents would be withheld based on executive privilege.

       9.       Plaintiff has shown a probability of prevailing on the merits that the Defendant

Trump and Defendant Burck may not engage in such an unprecedented attempt to withhold

documents based on executive privilege without Defendant Trump producing a privilege log or

similar document identifying the withheld documents and the bases for the withholding. As with

privilege logs produced in litigation, any such logs should contain sufficient information that the

propriety of the withholding can be determined based on the information in the log.

       10.      Defendant Burck also informed the Chairman of the Senate Judiciary Committee

and his committee members that about 147,000 pages of documents responsive to the

Committee’s requests for certain documents from the period when the nominee served as an



                                                 3
            Case 1:18-cv-02226-ABJ Document 5-3 Filed 10/03/18 Page 4 of 7



associate counsel and senior associate counsel under President George W. Bush had been

designated as “Committee Confidential.” Plaintiff, like other Senators who are not on the

Judiciary Committee, has extremely limited access to the documents and may not use them to

influence the thinking of other Senators or the public about the current nominee.

       11.      It also is unprecedented for the executive branch to designate such a large volume

of otherwise relevant documents as “Committee Confidential.”

       12.      Plaintiff has shown a probability of success on the merits that the Defendants may

not engage in such sweeping use of “executive privilege” claims and “Committee Confidential”

designations without Plaintiff having an opportunity to, at minimum, review the privilege log

and assess the validity of the designations.

       13.      Plaintiff has established he has standing by showing that he has suffered injury in

fact with a concrete injury that is not hypothetical, that derives from the defendants’ conduct, and

is redressable. See Lujan v Defenders of Wildlife, 504 U.S. 555(1992). Senator Merkley has

suffered personal injuries as well as an institutional injury of the nature cognizable under

Coleman v. Miller, 307 U.S. 433 (1939). See also Blumenthal v. Trump, 2018 U.S. Dist. LEXIS

167411 (D.D.C. 2018). The courts have authority to resolve disputes such as this one over the

separation of powers. Marbury v. Madison, 5 U.S. 137 (1803); see also Comm. On Oversight &

Gov’t Reform v Holder, 979 F. Supp. 1, 12 (D.D.C. 2013) (“the final word would elevate and

fortify the executive branch at the expense of the other institutions that are supposed to be its

equal.”).

       Plaintiff Will Suffer Immediate, Irreparable Harm If a TRO Is Not Granted




                                                  4
            Case 1:18-cv-02226-ABJ Document 5-3 Filed 10/03/18 Page 5 of 7



        14.     If a TRO is not granted, Defendants will likely commence with a vote on the

nominee within the next few days, thereby denying Plaintiff the opportunity to resolve the

constitutional issues raised in his complaint.

        15.     The Plaintiff is more prejudiced by the Defendants’ actions than are members of

the Senate Judiciary Committee. They can review a limited number of documents that were

designated as “Committee Confidential,” which he cannot effectively do.

        16.     If a TRO is not granted, the Plaintiff will lose the ability to use the full public

record to try to persuade other Senators to adopt his position on the current nominee. The

Plaintiff will not have the benefit of a full record in communicating with his constituents about

this nomination which, as with all Supreme Court nominations, is a matter of great public

interest.

        17.     If a TRO is not granted, the Senate’s ability to hold a constitutionally meaningful

vote on the current nominee will be nullified as a result of the inability of Plaintiff and other

Senators to properly fulfill their advice and consent duties.

        The Balance of Equities and the Public Interest

        18.     President Trump has nominated Judge Kavanaugh for a lifetime appointment on

the nation’s highest court. The high nature of the position for which he has been nominated

makes it important that Senators have all relevant information before them prior to making a

decision.

        19.     Without entry of the requested TRO, a precedent will be established permitting a

president and his/her designees inside the executive branch from withholding documents based

on executive privilege that the Senate regularly and routinely seek in fulfilling its advice-and-

consent role without providing a privilege log or other meaningful information to help assess or



                                                   5
            Case 1:18-cv-02226-ABJ Document 5-3 Filed 10/03/18 Page 6 of 7



check the appropriateness of the withholding. This will permanently impair the ability of the

Senate to act as an effective check on the President’s appointment authority.

       20.      In a few short weeks, the National Archives, which has been a neutral arbiter of

the release of relevant documents regarding Supreme Court nominees for over fifty years, will

have completed their review and be prepared to release the nominee’s documentary record

requested by Defendant Grassley. The impending disclosure of documents by the National

Archives can help Plaintiff and the Senate fulfill their advice and consent obligation.

       The Temporary Restraining Order

       The Court grants Plaintiff’s request for relief as follows:

       a.       Defendant Trump shall promptly provide a document identifying the materials

withheld individually or by reasonably precise categories with sufficient detail for the parties and

the Court to ascertain whether the executive privilege designation was properly asserted as to

each document or category of documents. This document should be in the form of a privilege

log, such as often prepared during discovery in civil litigation. The presumption shall be in favor

of production of documents and the burden of establishing privilege is on Defendant Trump. If

during the course of preparing this document Defendants determine that any documents were

erroneously withheld, they shall immediately produce them to the United States Senate. If,

based on information reflected on the privilege log, the Plaintiff challenges any of the

designations, the Court will determine if the challenged documents have been misclassified.

       b.       The Plaintiff, one member of his staff, and his counsel in this litigation may have

reasonable access to the documents designated as “Committee Confidential.” The parties shall

promptly work out reasonable safeguards to prevent any disclosure of confidential material. If




                                                 6
            Case 1:18-cv-02226-ABJ Document 5-3 Filed 10/03/18 Page 7 of 7



the Plaintiff challenges any of the designations, the Court will determine if the challenged

documents have been misclassified.

       c.       All parties shall be available for a Rule 16 pretrial conference on October __,

2018. The parties shall meet and confer before then concerning the matters to be covered in a

Rule 16 conference and the matters identified in Fed. R. Civ. P. 26(f).

       d.       Defendants would not be substantially injured by issuance of the limited

temporary restraining order set forth above. Accordingly, the Court concludes that payment of a

security by Plaintiff pursuant to Fed. R. Civ. P. 65(c) is unnecessary at this time.

       e.       Nothing herein prevents Plaintiff from seeking further relief if he is dissatisfied

with the actions taken by the Senate.

       f.       The findings and conclusions above are solely for the purposes of the motion for a

temporary restraining order and shall not be law of the case in subsequent proceedings, if any, in

this matter.

       So ordered.



__________________________                     ________________________________________
                                               Judge Amy Berman Jackson, U.S. District Court




                                                  7
